In our opinion the order is appealable under the express *863provisions of section 517 of the Code of Criminal Procedure, as amended by chapter 706 of the Laws of 1947. On the merits, however, the motion was properly denied as defendant failed to establish grounds for a new trial within the requirements of subdivision 7 of section 465 of the Code of Criminal Procedure. (People v. Priori, 164 N. Y. 459, 472.) Nolan, P. J., Carswell, Wenzel and MaeCrate, JJ., concur; Johnston, J., dissents and votes to dismiss the appeal on the ground that the order is not appealable.